LEADBETTER, Judge,
dissenting.
I respectfully dissent. The taxpayers in MacDonald, Illig1 filed a prompt appeal from the notification that the exemption would run from issuance of the building permit, Id. 604 A.2d at 308, and I can see no reason why the taxpayers in this appeal could not have done the same. Instead, these taxpayers waited until they had obtained the full benefit of all the years of abatement granted them, and then filed their MacDonald, Illig challenge after the period had ran. Taxpayers demanded, and the majority grants them, additional years of abatement with no credit to the City for the initial years of abatement taxpayers had illegally received. I see no basis in law or equity to give them such a windfall, nor to excuse them from the universal requirement that parties *178take timely appeals from administrative decisions of which they complain. See, e.g., Petition of Mausoleum Construction Company, 55 Pa.Cmwlth. 504, 423 A.2d 809 (1980). Accordingly, I would affirm the order of the court of common pleas.

. MacDonald, Illig, Jones & Britton v. Erie County Bd. of Assessment Appeals, 145 Pa.Cmwlth. 521, 604 A.2d 306, alloc. denied, 533 Pa. 603, 617 A.2d 1276 (1992).